DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 11-20 in the reply filed on 9/21/2022 is acknowledged. Applicant has cancelled claims 1-10, drawn to the unelected group I. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the suture portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being treated as the loop portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Kaiser (20090082805).

As to claim 17, Kaiser discloses: A method, comprising: passing an active end (16) of a suture (see figure 1) through an aperture (24) formed in the suture to form a first loop at a loop portion (12) of the suture (See figures 1-4), wherein a first length of the suture (suture that is located inside 14) extends from the suture portion to the active end (see figures 1-3B); passing the active end through the first loop to form a second loop with the suture (see figure 7B-7D); and pulling the active end of the suture to tighten the first loop and the second loop (see figure 7B-7D and paragraphs 0044-0045).

As to claim 18, Kaiser discloses the invention of claim 17, Kaiser further discloses: forming the aperture proximate a passive end of the suture that is opposite the active end of the suture (see figure 2, 24 is seen to be proximate the passive end 22/28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (20080255613).

As to claim 11, Kaiser discloses: A method, comprising: passing an active end (see figure below) of a suture construct around a portion of a patient's anatomy (see figure 9a, 16 is passed through tissue 302, this is seen as passing around a patient anatomy because a portion of the active end located around the anatomy) wherein the suture construct includes a suture extending a first length from a loop portion (12/14) to the active end (see figure 1); passing the active end through a first loop at the loop portion of the suture construct to form a second loop (see paragraph 0036, 16 is able to be passed through 12, this forms another loop). 

Kaiser fails to directly disclose: pulling the active end of the suture construct to tighten the second loop around the patient's anatomy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include the method step of pulling the active end of the suture to tighten the second loop to enable the user to tighten the suture assembly and keep the construct in place (see paragraph 0053). 

    PNG
    media_image1.png
    464
    818
    media_image1.png
    Greyscale


As to claim 12, Kaiser discloses the invention of claim 11, Kaiser further discloses: passing the active end (16) through an aperture (24) formed at the loop portion of the suture construct to form the first loop (see figure 1-3a).

As to claim 14, Kaiser discloses the invention of claim 11, Kaiser further discloses: wherein pulling the active end of the suture construct tightens the first loop around the suture 9see figure 9a-9b and paragraph 0053).

As to claim 15, Kaiser discloses the invention of claim 11, Kaiser further discloses: passing the active end through a suture anchor (see figure 4 and 9a-9b and paragraph 0031).  Examiner notes a portion of the active end is passed though the suture anchor as seen below. 


    PNG
    media_image1.png
    464
    818
    media_image1.png
    Greyscale


As to claim 16, Kaiser discloses the invention of claim 15, Kaiser further discloses: wherein: RESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 16/769,516Dkt: 4394.M69US1Filing Date: June 3, 2020Title: SELF-ADJUSTING SUTURE CONSTRUCTthe suture extends from a passive end (28) to the active end; and the passive end is not passed through the suture anchor (see figures 9a-9c and paragraph 0035). 

As to claim 17, Kaiser discloses: A method, comprising: passing an active end (16) of a suture (see figure 1) through an aperture (24) formed in the suture to form a first loop at a loop portion (12) of the suture (See figures 1-3a), wherein a first length of the suture (suture that is located inside 14) extends from the suture portion to the active end (see figures 1-3B); passing the active end through the first loop to form a second loop with the suture (see paragraph 0036, 16 is able to be passed through 12, this forms another loop). Examiner notes these method steps are not disclosed as occurring in any particular order.  
Kaiser fails to directly disclose: pulling the active end of the suture to tighten the first loop and the second loop. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include the method step of pulling the active end of the suture to tighten the first loop and the second loop to enable the user to tighten the suture assembly and keep the construct in place (see paragraph 0053). 

As to claim 18, Kaiser discloses the invention of claim 17, Kaiser further discloses: forming the aperture proximate a passive end of the suture that is opposite the active end of the suture (see figure 2, 24 is seen to be proximate the passive end 22/28).

As to claim 19, Kaiser discloses the invention of claim 17, Kaiser discloses: further comprising: passing the active end through an anchor (see figures 9a-9b, active end passes though anchor). 
 Kaiser fails to directly disclose: the anchor having a maximum diameter of about 2.8 millimeters or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the anchor of Kaiser have a maximum outer diameter of 2.8 millimeters or less in order to fit the particular procedure being done since this claimed dimension of the anchor does not change the anchors ability to engage and anchor a suture construct into bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0007, 0022 and  0043 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 20, Kaiser discloses the invention of claim 19, Kaiser discloses: further comprising: implanting the anchor to lock the first and second loops (see figures 9a-9d). Examiner notes both loops will be locked when the device is fully tied and delivered as seen in 9c-9d).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (20080255613) in view of Dreyfuss (20140257384). 

As to claim 13, Kaiser discloses the invention of claim 12, Kaiser fails to directly disclose: wherein passing the active end through the aperture comprises: extending a snare through the aperture; catching the active end with the snare; and removing the snare back through the aperture.
In the same field of endeavor, namely medical suture constructs, Dreyfuss teaches that its well known to use a snare (60) to thread a suture through as passage to make a splice (see figures 1-3). Dreyfuss teaches extending a snare (60) through an aperture (aperture in 61, see figure 4); catching the active end with the snare (see figures 1-3); and removing the snare back through the aperture (see figure 1-3 and paragraphs 0014, 0022 and 0024).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a snare to thread the active end through the spliced portion to form the first loop to facilitate the controlled splicing of the suture construct. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Norton (20120059417): multiple loops with anchor.
Hernandez (8821543): multiple loops with anchor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771